     Case 1:13-cr-00242-DLC Document 1099 Filed 05/11/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :            13Cr242 (DLC)
                                         :
 STEVE RAMSNAMY,                         :                 ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     At a conference held on May 1, 2020, the Court scheduled a

conference for Friday, May 15, 2020 at 10:00 am.         It is hereby

     ORDERED that the May 15 proceeding will take place by Skype

for Business videoconference if it is reasonably available.            To

access the conference, paste the following link into your

browser: https://meet.lync.com/fedcourts-

nysd/anthony_sampson/LGQIXX64.     To use this link, you may need

to download software to use Skype’s videoconferencing features. 1

     IT IS FURTHER ORDERED that participants test their

videoconference setup in advance of the conference -- including

their ability to access the link above.       Defense counsel shall

assist the defendant in testing his videoconference capability




1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
     Case 1:13-cr-00242-DLC Document 1099 Filed 05/11/20 Page 2 of 3



so that the defendant can participate by videoconference if that

is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.    When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.        For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020. 2         Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press and public

may access the conference audio using the following credentials:

           Call-in number: 917-933-2166
           Conference ID: 581793074


2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

                                    2
     Case 1:13-cr-00242-DLC Document 1099 Filed 05/11/20 Page 3 of 3



The defendant and counsel will also use this number and

conference ID should they be unable to successfully access Skype

for Business.


Dated:    New York, New York
          May 11, 2020


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                    3
